***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  DONALD PIMENTAL ET AL. v. RIVER JUNCTION
            ESTATES, LLC, ET AL.
                (AC 42644)
                       Prescott, Moll and Harper, Js.

                                   Syllabus

The plaintiffs, D, M, J and G, who owned properties in Thompson that
   abutted property of the defendant R Co., sought, inter alia, to quiet title
   to a disputed portion of a road, which separated the property of J and
   G from R Co.’s property and which R Co. claimed was a public highway.
   Following a trial to the court, the trial court found in favor of the
   plaintiffs and the defendant town of Thompson on the quiet title claim.
   On appeal, R Co. claimed that the court erred in failing to find a mani-
   fested intent by the owner of the fee to dedicate the disputed portion
   of the road to public use. Held that the trial court did not err in determin-
   ing that there had been no implied dedication of the disputed portion
   as a public road: the court determined that the historical references
   on which R Co. relied, including the disputed portion’s appearance in
   historical maps and its reference as a boundary in various deeds, did
   not compel the conclusion that an unidentified owner of the land under
   the road manifested an intent to dedicate the road for public use, and
   the court was not required to presume dedication as a matter of law,
   as evidence of prolonged use as a public highway was lacking; moreover,
   R Co.’s argument that the disputed portion was necessarily a public
   road because R Co.’s property otherwise would remain a landlocked
   parcel was without merit, as the determination of an easement by neces-
   sity would have required a distinct analysis from whether particular
   land had been dedicated to public use.
      Argued March 3, 2020—officially released September 14, 2021

                             Procedural History

  Action, inter alia, seeking to quiet title to certain real
property, and for other relief, brought to the Superior
Court in the judicial district of Windham, where the
court, Calmar, J., granted the plaintiffs’ motion to bifur-
cate; thereafter, the matter was tried to the court, Hon.
Leeland J. Cole-Chu, judge trial referee; judgment for
the plaintiffs, from which the named defendant
appealed to this court. Affirmed.
  Stephen T. Penny, for the appellant (named defen-
dant).
   Kenneth R. Slater, Jr., for the appellees (plaintiffs).
  Mark R. Brouillard, for the appellees (defendant
town of Thompson et al.).
                         Opinion

   MOLL, J. In Connecticut, one method of establishing
a public highway is through the common-law theory of
dedication and acceptance. See Montanaro v. Aspetuck
Land Trust, Inc., 137 Conn. App. 1, 10, 48 A.3d 107,
cert. denied, 307 Conn. 932, 56 A.3d 715 (2012). This
appeal concerns the trial court’s determination that the
defendant River Junction Estates, LLC (River Junction),
failed to prove, pursuant to such theory, that a portion
of Starr Road in the town of Thompson (town), i.e.,
from approximately 0.15 miles beyond Starr Road’s
intersection with New Road to the Rhode Island state
border (disputed portion), is a public highway. River
Junction appeals from the judgment of the trial court,
rendered following a trial to the court—in favor of the
plaintiffs, Donald Pimental, Melissa Pimental, Jayson
Livingstone, and Gail Livingstone,1 as well as the defen-
dant town—on the plaintiffs’ claim to quiet title to the
disputed portion of the road. River Junction’s primary
claim on appeal is that the court erred in failing to find
a manifested intent by the owner of the fee to dedicate
the disputed portion of Starr Road to public use.
Because we disagree with River Junction’s primary
claim, which is dispositive of this appeal, we affirm the
judgment of the trial court.2
  The following facts, as found by the trial court or as
are undisputed in the record, and procedural history
are relevant to our resolution of this appeal. The parties
agree that Starr Road, from its intersection with New
Road and travelling thereon for approximately 0.15
miles to the northeast corner of a cul-de-sac, is a public
highway. Beyond the cul-de-sac, the road extends to
the Rhode Island state border; it is this portion of Starr
Road beyond the cul-de-sac that is in dispute.
   The Pimentals are the fee simple owners of approxi-
mately 7.49 acres of real property located at 40 Starr
Road (Pimental property), and the Livingstones own in
fee simple approximately ten acres of real property
located at 55 Starr Road (Livingstone property). As is
relevant to this appeal, River Junction owns in fee sim-
ple approximately 15.70 acres of real property (River
Junction property) between the Pimental property and
the Buck Hill Management Area, the latter of which is
owned and managed by the state of Rhode Island. The
River Junction property was part of a 112 acre site
acquired by River Junction in May, 2004. The Pimental,
Livingstone, and River Junction properties are located
beyond the cul-de-sac, accessible only by way of the
disputed portion of Starr Road, with the River Junction
property and the Livingstone property across from one
another, separated by the disputed portion. Both the
Livingstone property and the River Junction property
share their easterly borders with the state of Rhode
Island. The Pimental property is located on the north-
erly side of Starr Road, west of the River Junction prop-
erty.
   The defendant Inland Wetlands Commission of the
Town of Thompson (commission) is the duly authorized
municipal agency empowered to regulate wetlands and
watercourses and to enforce the inland wetlands regula-
tions of the town pursuant to the Inland Wetlands and
Watercourses Act, set forth in General Statutes § 22a-
36 et seq. On September 4, 2015, River Junction submit-
ted a permit application to the commission to conduct
a regulated activity by constructing a bridge across a
watercourse and wetlands for a driveway to access the
River Junction property (wetlands permit application).
The drawings associated with the wetlands permit
application included permission to divert water from
a regulated intermittent watercourse. The commission
held three public hearings on the wetlands permit appli-
cation in January and February, 2016, and thereafter
denied that application.
   Meanwhile, River Junction had modified the plans to
remove the water diversion work and, on November 16,
2015, submitted another permit application to conduct
water diversions as public highway improvements (sec-
ond application) within the disputed portion of Starr
Road. Pursuant to § 7.5 of the town’s inland wetlands
regulations, an application to conduct a regulated activ-
ity requires the written consent of the property owner.
On the second application, River Junction asserted
ownership of the property where the regulated activity
was proposed to occur. Town Ordinance No. 10-041
requires the submission of an application to the town’s
Board of Selectmen (board) for any proposal to conduct
work on a public highway within the town. By town
ordinance, approval by the board or its designee is
required to authorize road improvement work. By letter
dated November 16, 2015, Paul A. Lenky, the then first
selectman of the town, purported to give River Junction
the required consent to submit the second application.
  In January and February, 2016, pursuant to General
Statutes § 22a-19 (a), the Pimentals and the Living-
stones, respectively, filed notices of intervention in
which they asserted that the activity described in the
application would involve conduct by River Junction
that would have, or was reasonably likely to have, the
effect of unreasonably polluting, impairing, and/or
destroying the public trust in the air, water, or other
natural resources of the state. A public hearing on divers
dates from February through June, 2016, followed. On
July 20, 2016, the commission voted to approve the
second application, conditioned on the board’s issuance
of an approval pursuant to Town Ordinance No. 10-
041—approval that required a determination by the
commission that Starr Road is a public highway.
   Following the conditional approval by the commis-
sion, the plaintiffs commenced this action by way of a
two count complaint on August 15, 2016. Count one,
which was directed to the commission and River Junc-
tion, was brought as an administrative appeal pursuant
to General Statutes § 8-8, whereby the plaintiffs sought
to have the decision by the commission granting River
Junction’s second application reversed. In count two,
which was directed to the town and River Junction, the
plaintiffs sought to quiet title to the disputed portion
of Starr Road pursuant to General Statutes § 47-31.3 The
plaintiffs filed a motion to bifurcate adjudication of the
two counts—such that the court would try count two
first—on the ground that if the court found in favor of
the plaintiffs on count two, count one would be ren-
dered moot. The court, Calmar, J., granted that motion
by agreement of the parties. Thereafter, on February
14, 2018, the plaintiffs filed an amended, operative com-
plaint (as to count two only), which was submitted in
a format directed by the court that indicated which
allegations remained in dispute for trial purposes.
   In its defense, River Junction maintained that it was
entitled to make improvements to the disputed portion
of Starr Road and to travel on it as a public highway.
In its answer, River Junction asserted two special
defenses, both sounding in estoppel, alleging that the
town was estopped from denying that Starr Road was
a public highway.4 The first special defense was
grounded on allegations that in 1978, incident to the
approval of a subdivision, the town had accepted a deed
for a 17 foot wide strip of land along the southerly
boundary of Starr Road, commencing at its intersection
with New Road and extending approximately 1246 feet,
resulting in a widening of that portion of Starr Road to
50 feet. According to River Junction, that acceptance
constituted an acknowledgement by the town in 1978,
that Starr Road was a public road. The second special
defense rested on allegations that, in connection with
three different lots, the town issued building permits,
including to the Pimentals and the Livingstones’ prede-
cessor in title, on land located beyond the cul-de-sac.
The significance of these issuances was that town zon-
ing regulations required lots to have frontage on a public
road in order to be buildable. River Junction alleged
that, as a result of the town’s foregoing conduct, three
of the four properties beyond the cul-de-sac—exclusive
of its own—received confirmation that those lots were
buildable, having frontage on a public road.
   On February 15, 16 and 22, 2018, the plaintiffs’ quiet
title claim, set forth in count two, was tried to the court.
The trial included a site visit by the court with counsel.
Following posttrial briefing, on January 11, 2019, the
trial court entered an order finding in favor of the plain-
tiffs and the town, with a memorandum of decision to
follow. In a comprehensive memorandum of decision
dated February 6, 2019, the court explained that River
Junction had failed to prove that the disputed portion
was a public highway. Specifically, the court stated that
River Junction had failed to establish (1) a manifested
intent by the owner to dedicate the disputed portion
for public use, and (2) acceptance by the proper authori-
ties or by the general public. As found by the court,
‘‘Starr Road is a town road or public highway only
for approximately 0.15 miles from New Road to the
northeast edge of the cul-de-sac.’’5 This appeal fol-
lowed.6 Additional facts will be set forth as necessary.
   River Junction claims on appeal that the trial court
improperly concluded that it failed to demonstrate a
manifest intention by the owner of the fee to dedicate
the disputed portion of Starr Road to public use. To
put River Junction’s claim in its proper context, we
note at the outset that, as was made clear by counsel
for River Junction at oral argument before this court,
its position is that the alleged dedication of Starr Road,
including the disputed portion, occurred in the early
1800s. The linchpin of River Junction’s argument is that
the court rejected or ignored its historical evidence of
implied dedication to public use—evidence of a nature
previously found probative by our appellate courts—
and, rather, focused on the absence of factors indicating
a formal dedication.7 We disagree with River Junction.
    We begin with the standard of review and legal princi-
ples relevant to this claim. ‘‘Our review of the factual
findings of the trial court is limited to a determination
of whether they are clearly erroneous. . . . A finding
of fact is clearly erroneous when there is no evidence
in the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed. . . . Because
it is the trial court’s function to weigh the evidence and
determine credibility, we give great deference to its
findings.’’ (Internal quotation marks omitted.) Benja-
min v. Norwalk, 170 Conn. App. 1, 11–12, 153 A.3d 669
(2016). Generally, ‘‘[w]hether a parcel of land has been
dedicated to a public use by the owner of the fee and
accepted for such use by and in behalf of the public
are questions of fact for the trier.’’ Mihalczo v. Wood-
mont, 175 Conn. 535, 542, 400 A.2d 270 (1978). Whether
an implied dedication arises by operation of law, how-
ever, is a legal question over which we exercise plenary
review. See A & H Corp. v. Bridgeport, 180 Conn. 435,
440, 430 A.2d 25 (1980) (‘‘[a]bsent such unequivocal
conduct [to give rise to an implied dedication], the exis-
tence of an intent to dedicate is a question of fact’’).
Therefore, to the extent that River Junction claims that
an implied dedication arose by operation of law on the
basis of the historical evidence surrounding Starr Road,
we undertake plenary review. In addition, we note that
the burden of proof rests upon River Junction, as the
party seeking to establish the existence of the disputed
portion as a public highway. See Drabik v. East Lyme,
234 Conn. 390, 397, 662 A.2d 118 (1995).
  Our contemporary laws instruct that ‘‘[h]ighways are
established by one of the following four methods: (1)
through the direct action of the legislature; (2) through
authorized proceedings involving an application to a
court; (3) through authorized proceedings by agents
appointed for that purpose, such as selectmen of towns
. . . and specified authorities of cities and boroughs
. . . [and] (4) through private dedication of land for
that purpose and its acceptance by the public.’’ (Cita-
tions omitted; internal quotation marks omitted.) Mon-
tanaro v. Aspetuck Land Trust, Inc., supra, 137 Conn.
App. 9. This appeal involves only the fourth method.
   ‘‘From early times, under the common law, highways
have been established in this state by dedication and
acceptance by the public. . . . Dedication is an appro-
priation of land to some public use, made by the owner
of the fee, and accepted for such use by and in behalf
of the public. . . . Both the owner’s intention to dedi-
cate the way to public use and acceptance by the public
must exist, but the intention to dedicate the way to
public use may be implied from the acts and conduct
of the owner, and public acceptance may be shown by
proof of the actual use of the way by the public. . . .
Thus, two elements are essential to a valid dedication:
(1) a manifested intent by the owner to dedicate the
land involved for the use of the public; and (2) an accep-
tance by the proper authorities or by the general pub-
lic.’’8 (Internal quotation marks omitted.) Id., 11.
   ‘‘No particular formality is required in order to dedi-
cate a parcel of land to a public use; dedication may
be express or implied.’’ (Internal quotation marks omit-
ted.) Vernon v. Goff, 107 Conn. App. 552, 557, 945 A.2d
1017, cert. denied, 289 Conn. 920, 958 A.2d 154 (2008).
‘‘A dedication may be express, as where the intention
to dedicate is expressly manifested by an explicit oral
or written declaration or deed of the owner, or it may
be implied from acts and conduct of the owner of the
land from which the law will imply such an intent. An
implied dedication, that is, arising by operation of law
from the conduct of the owner of the property, rests
upon the broad common-law doctrine of equitable
estoppel.’’ Whippoorwill Crest Co. v. Stratford, 145
Conn. 268, 271–72, 141 A.2d 241 (1958). Implied dedica-
tion ‘‘proceeds upon the principle . . . that the owner,
after having permitted the public to use his land for the
purpose for which it is claimed to have been dedicated,
under such circumstances that the public accommoda-
tion and private rights, supposed to be acquired in con-
sequence of such permission, might be injuriously
affected by an interruption of such enjoyment, is held
to be precluded from denying that the public have
acquired a right to such use in whatever manner, on
the ground that such denial would be, on his part, a
violation of good faith. This doctrine, so far from pro-
ceeding on the ground that such enjoyment was adverse
and in hostility to the rights of the owner, supposes
that it was with his assent. While it is true that an
intent to dedicate must in all cases be clearly shown,
to establish a valid dedication, it is not necessary that
an actual intention should be found to have existed
in the mind of the owner, at the time of the alleged
dedication, to appropriate his land to a public use. It
is the purpose as manifested by his acts, rather than
the intention actually existing in his mind, which the law
regards as essential to an implied dedication.’’ (Citation
omitted; internal quotation marks omitted.) Kent v.
Pratt, 73 Conn. 573, 578–79, 48 A. 418 (1901).
   ‘‘An implied dedication may arise by operation of law
where the conduct of a property owner unequivocally
manifests his intention to devote his property to a public
use; but no presumption of an intent to dedicate arises
unless it is clearly shown by the owner’s acts and
declarations, the only reasonable explanation of which
is that a dedication was intended.’’ (Emphasis added.)
A & H Corp. v. Bridgeport, supra, 180 Conn. 439–40.
‘‘[M]ere permission on the part of the owner to the
public to use the land as a way, without more, will not
constitute an intention to dedicate, since a temporary
right to use a private way is in the nature of a mere
license, revocable at pleasure, and does not in any sense
establish the requisite intent. Accordingly, mere permis-
sive use of land as a street or the like, where the user
is consistent with the assertion of ownership by the
alleged dedicator, does not of itself constitute a dedica-
tion nor demonstrate a dedicatory intention.’’ (Internal
quotation marks omitted.) Mihalczo v. Woodmont,
supra, 175 Conn. 543.
   Against this backdrop of legal principles, we set forth
the following additional facts found by the trial court
relevant to River Junction’s claim: Although an old road
was labeled as Starr Road on numerous historical maps
and was referenced in deeds conveying property
bounding upon it, none of the deeds expressed the
grantor’s intent to dedicate the road for public use. The
court stated: ‘‘Instead, references to Starr Road in the
deeds and maps in evidence show [that] no more of
Starr Road is a public road than the 0.15 mile shown
on the town road maps, the town road list for state
funding, and the Mastronardi-Spirito subdivision plan
as ‘end of town-maintained road.’ Cartographers, be
they amateur or professional, presumably map what is
on the ground. What is on the ground at [the] time
depicted on a map is no more dispositive of the legal
status of a road than any other single fact.’’ While finding
that Starr Road became convenient as a boundary line,
the court was unpersuaded that such evidence demon-
strated dedication of the road as a public road, reason-
ing that ‘‘[c]onvenience as a boundary line is far from
the ‘common convenience and necessity’ for travel that
is essential to acceptance by the general public. See
Meshberg v. Bridgeport City Trust Co., [180 Conn. 274,
282, 429 A.2d 865 (1980)].’’ The court also found that
the evidence of an intention to dedicate based on actual
use was not so cogent as to require an inference of
dedication.
   On the basis of its site visit of the disputed portion, the
court explained that it ‘‘observed nothing from which
dedication of the way as a public road could be inferred,
let alone found to be manifest. The deterioration of the
road—now in parts a stream bed—is not dispositive;
that is to be expected of a very old road, the condition of
which is more pertinent to nonuser and abandonment.
What was absent in [the court’s] view of the site was
evidence that Starr Road was ever created to be—i.e.,
manifestly dedicated as—a public road of useful, let
alone convenient and necessary, width and slope.’’ Fur-
thermore, the court stated that it deemed the evidence
against Starr Road having been dedicated to be of
greater cumulative weight than River Junction’s evi-
dence. The court specifically noted (1) certain 1956 and
1958 Connecticut Department of Transportation maps
that showed the disputed portion of Starr Road as
‘‘abandoned or impassible,’’ (2) aerial photographs from
1934 and 1951 that showed ‘‘at most, a vestigial way,
consistent with the court’s observations on the site
walk, through woods to the Rhode Island line—and
connecting to no apparent highway or road,’’ and (3)
other maps in evidence, one undated and one from
1889, that did not show Starr Road at all. (Internal
quotation marks omitted.)
   In support of its claim that the trial court erred in
failing to find an implied dedication of the disputed
portion to public use, River Junction contends that,
in contravention of established precedent, the court
rejected the probative value of Starr Road’s appearance
in historical maps and its reference as a boundary in
various deeds, as testified to by River Junction’s expert
witness, Attorney Elton Harvey. We emphasize at this
juncture that the court did not reject any evidence of
this nature as a matter of law. Rather, the court placed
little weight on such evidence.
   The cases on which River Junction relies for this
claim are Guthrie v. New Haven, 31 Conn. 308 (1863),
in which it was not disputed that the road at issue was
a public highway by virtue of dedication and accep-
tance; id., 309 (preliminary statement of facts and proce-
dural history); and Mihalczo v. Woodmont, supra, 175
Conn. 535, which similarly lends River Junction no sup-
port. In Mihalczo, a seawall-walkway was located
across the plaintiff’s property, which was bounded to
the south by Long Island Sound. Mihalczo v. Woodmont,
supra, 536–38. The walkway had existed for approxi-
mately fifty years prior to the plaintiff’s purchase of the
property and was used by the general public. Id., 537.
The plaintiff erected a gate across the walkway to
restrict the general public’s access, and the defendant
constable subsequently removed the gate. Id. Following
the commencement of the action, the trial court granted
a permanent injunction in favor of the plaintiff to enjoin
the defendants from interfering with the plaintiff’s right
to the property, from which the defendants appealed.
Id., 535. On appeal, the defendants claimed, in part, that
the plaintiff and her predecessors in title had impliedly
dedicated to the general public a right-of-way over the
seawall-walkway by virtue of the property owners’
acquiescence to its use over a long period of time and
the fact that the borough of Woodmont had maintained
and repaired the seawall on several occasions without
complaint from the owners. Id., 541. Our Supreme Court
disagreed, concluding that mere acquiescence by the
property owners to the use of the walkway by some
members of the public did ‘‘not conclusively establish
its dedication to the borough for public use.’’ Id., 543.
Indeed, the court held that ‘‘mere permissive use of
land as a street or the like, where the user is consistent
with the assertion of ownership by the alleged dedica-
tor, does not of itself constitute a dedication nor demon-
strate a dedicatory intention. . . . The facts found as
to the use of the seawall-walkway, and acts and conduct
of the landowners with regard to it, are not such as to
require an inference as a matter of law of an intention to
dedicate it as a public right-of-way.’’ (Citations omitted;
internal quotation marks omitted.) Id. Simply put, nei-
ther Guthrie nor Mihalczo stands for the proposition
that the fact that a named road appears on historical
maps or as a descriptive boundary in property deeds
is dispositive or entitled to any more weight than any
other factual consideration in determining whether an
owner has manifested an intent to dedicate property
to public use.
  Here, the record readily supports, and we leave undis-
turbed, the court’s determination that the numerous
historical references on which River Junction relied did
not compel ‘‘the conclusion that . . . an unidentified
owner of the land under Starr Road manifested his or
her intent to dedicate the road for public use.’’ The court
properly acknowledged that evidence of prolonged use
of a road as a public highway may be so cogent that
dedication may be presumed. See 11A E. McQuillin,
Municipal Corporations (3d Ed. Rev. 2009) § 33:33, p.
549 (‘‘where the public has used the land for a public
purpose for a long time with the knowledge of the owner
and without objection from the owner, an intent to
dedicate will generally be presumed’’ (emphasis
added)); see also Kent v. Pratt, supra, 73 Conn. 578–79.
The court found, however, and we agree, that such
evidence of public use was lacking in the present case.9
Because the court was left without evidence that clearly
shows that the historical owners of the disputed portion
unequivocally intended to dedicate it to public use, the
court was not required to presume dedication as a mat-
ter of law. See A & H Corp. v. Bridgeport, supra, 180
Conn. 440.
  Finally, River Junction contends that the trial court’s
finding that Starr Road’s appearance in multiple deeds
as a boundary or reference point did not demonstrate
a manifested intention to dedicate ignores the fact that
Starr Road was the only means of access for the plain-
tiffs, River Junction, and their predecessors in title.
River Junction suggests in this regard that it would
be ‘‘reasonable to conclude that the failure to restrict
passage to others was sufficient dedication by the grant-
ors to each grantee.’’ In support of this argument, River
Junction relies on Collins v. Prentice, 15 Conn. 38
(1842), and Francini v. Goodspeed Airport, LLC, 164
Conn. App. 279, 134 A.3d 1278 (2016), aff’d, 327 Conn.
431, 174 A.3d 779 (2018), neither of which discusses
the common-law doctrine of dedication and acceptance
of a public highway. Rather, Collins involved an alleged
private right-of-way by necessity. Collins v. Prentice,
supra, 43. Francini involved, as a matter of first impres-
sion, whether an easement by necessity may be granted
for the purpose of accessing utility services. Francini
v. Goodspeed Airport, LLC, supra, 164 Conn. App. 280.
Whether an easement by necessity, which River Junc-
tion has not claimed here, should be recognized would
require a distinct analysis from whether particular land
has been dedicated to public use.10 In short, River Junc-
tion’s argument that Starr Road necessarily is a public
highway because the River Junction property otherwise
would remain a landlocked parcel is without merit.
   In sum, on the basis of our comprehensive review of
the record, we conclude that ‘‘the facts found as to the
use of the [disputed portion], and the acts and conduct
of the owners with regard to it, are not such as to
require an inference as a matter of law of an intention
to dedicate it to public use as a highway. Whether or
not an inference of intention to dedicate should be
drawn from these facts was a question of fact for the
trial court and it has found that there was no such
dedication. With this conclusion we cannot interfere.’’
LaChappelle v. Jewett City, 121 Conn. 381, 388, 185 A.
175 (1936).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In this opinion, we refer to Donald Pimental and Melissa Pimental collec-
tively as the Pimentals, and to Jayson Livingstone and Gail Livingstone
collectively as the Livingstones.
   2
     River Junction also claims on appeal that the court erred in (1) failing
to find acceptance of the disputed portion as a public highway, (2) finding
that River Junction, by virtue of a subdivision of certain real property known
as Benson Farm, had left itself landlocked, (3) finding that it was not clear
that certain properties abutting Starr Road, before their subdivision, had
no other access to the public road network other than by Starr Road, and
(4) failing to find that the town was estopped from denying Starr Road’s
status as a public road. In light of our conclusion regarding dedication,
we need not address River Junction’s remaining claims. See Mihalczo v.
Woodmont, 175 Conn. 535, 543, 400 A.2d 270 (1978) (‘‘[w]ithout a dedication
there can, of course, be no acceptance’’). With regard to River Junction’s
estoppel argument directed to the town, we note that, even if River Junction
were successful with respect to such claim, such success would not obviate
River Junction’s burden, vis--vis the plaintiffs, to establish the existence of
the disputed portion as a public highway.
   3
     General Statutes § 47-31 provides in relevant part: ‘‘(a) An action may
be brought by any person claiming title to, or any interest in, real or personal
property, or both, against any person who may claim to own the property,
or any part of it . . . or to have any interest in the property, or any lien or
encumbrance on it, adverse to the plaintiff . . . for the purpose of determin-
ing such adverse estate, interest or claim, and to clear up all doubts and
disputes and to quiet and settle the title to the property. Such action may
be brought whether or not the plaintiff is entitled to the immediate or
exclusive possession of the property. . . .’’
   4
     At trial, the town agreed with the plaintiffs that Starr Road, insofar as
it extends beyond the cul-de-sac, is not a public road and asserted that, as
a result, it had no interest in or liability for the disputed portion. The town
maintained this position on appeal.
   5
     The court further stated that ‘‘[t]he ownership of the roughly thirty-three
foot wide bed of the old road known as Starr Road from that point to the
entrance of the . . . Livingstones’ driveway is not before the court.’’
   6
     Although the court did not expressly dispose of count one (i.e., the
plaintiffs’ administrative appeal) by dismissing it as moot, we conclude, on
the basis of our review of the record, that the court implicitly disposed of
count one by virtue of the parties’ agreement, endorsed by the court, to
bifurcate the adjudication of counts one and two on the ground that if the
court found in favor of the plaintiffs on count two (as it did), count one
would be rendered moot. See Meribear Productions, Inc. v. Frank, 328
Conn. 709, 718, 183 A.3d 1164 (2018) (‘‘In assessing whether a judgment
disposes of all of the causes of action against a party, this court has recog-
nized that the trial court’s failure to expressly dispose of all of the counts
in the judgment itself will not necessarily render the judgment not final.
Rather, the reviewing court looks to the complaint and the memorandum
of decision to determine whether the trial court explicitly or implicitly
disposed of each count.’’ (Emphasis in original.)). Thus, we find no impedi-
ment to the exercise of our appellate jurisdiction.
   7
     The parties agree that there was no express or formal dedication of Starr
Road; the parties disagree as to whether there was an implied dedication
of the disputed portion.
   8
     ‘‘Since 1927, [what is now] General Statutes § 13a-48 has regulated the
acceptance of highways by municipalities, or the proper authorities. Public
Acts 1927, c. 248.’’ (Footnote omitted.) Montanaro v. Aspetuck Land Trust,
Inc., supra, 137 Conn. App. 11.
   9
     For example, there was some evidence that hikers and hunters would
access trails and hunting areas in the Bucks Hill Management Area by
way of the disputed portion, as well as evidence of occasional off-road
recreational vehicle use. That use, however, even if credited by the trial
court, was not of the nature and quality to require an inference of dedicatory
intent. We also iterate that permissive use alone does not establish dedicatory
intent; see Mihalczo v. Woodmont, supra, 175 Conn. 543; and such occasional
public use was too remote in time to require an inference of dedication in
the early 1800s. The same holds true for the evidence of the municipal
actions on which River Junction relies, including the town’s clearing trees
on, and paving of, the first approximately 0.15 miles of Starr Road, as well
as the town’s issuance of driveway and building permits along the disputed
portion, sometime after 1978.
   10
      Accord Francini v. Goodspeed Airport, LLC, 327 Conn. 431, 437, 174
A.3d 779 (2018) (‘‘[i]n the context of easements by necessity for access to
a landlocked parcel, this court’s precedent directs us to engage in a three-
pronged analysis, considering (1) the cost of obtaining enjoyment from, or
access to, the property by means of the easement in relation to the cost of
other substitutes, (2) the intent of the parties concerning the use of the
property at the time of severance, and (3) the beneficial enjoyment the
parties can obtain from their respective properties with and without the
easement’’).